                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SHEILA MCMATH,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-00305-AGF
                                                  )
UNITED STATES IMMIGRATION, et al.,                )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Sheila McMath for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(1).

Additionally, for the reasons discussed below, plaintiff’s complaint will be dismissed as frivolous

and for failure to state a claim. See 28 U.S.C. § 1915.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a pro se litigant who brings this action against defendants “United States

Immigration” and “United States Police Department.” The complaint is handwritten on a Court-

provided form. Plaintiff has filled out the form in its entirety. However, the information she has

provided is confusing and consists mainly of seemingly-random statements.

       Plaintiff asserts both federal question and diversity of citizenship jurisdiction. In the section

of the form complaint to list specific federal statutes or constitutional provisions, plaintiff has



                                                  2
listed: “Bill of Rights,” “Human rights,” “security home,” and the First, Fourth, and Fourteenth

Amendments to the United States Constitution. (Docket No. 1 at 3). In the section to list the federal

officials or agencies involved in her case, she has stated the following, in its entirety:

                        United States Homeland Security
                        Fail recognize United States need security  terrorism
                        Cyber attacks Airplanes/cars
                        February 21-24, 2020 United States flying over my house 3:00 a.m. – 5.00
                        a.m.
                        Receive electricity shocks bedroom 7:30 a.m. – 9:00 a.m.
                        Police Dept. have fail investigate complaints

        In the section to provide the amount in controversy, plaintiff provides, in its entirety:

                        1995-2020
                        25 years damage against human rights
                        Employment
                        Proper house
                        Education denied grant
                        Medical surgery denied given false reports
                        United States Transportation Department Airplanes/Cars Transportation
                        The amount is not issue controversy

(Docket No. 1 at 4). Similarly, in the “Statement of Claim” section, plaintiff asserts, in its entirety:

                        2013 – 2020     Employment
                                        Library Math Tutor
                                        U.S. Bank computer
                                        City Hall court clerk

                        2014 – 2020     Proper house
                                        Landlord will not repair sink, kitchen floors
                                        He is manipulate not repair damages

                        2014 – 2020     Education
                                        Child Development one class complete receive A.A. Degree
                                        Additional classes for Accounting
                                        Forest Park Community College denied grant

                        2017 – 2020 Barnes Jewish Hospital
                        November 2019      St. Marys Hospital
                        December 2019      remove microchips from body given false reports




                                                   3
(Docket No. 1 at 5). In the section for relief, plaintiff states that she wants to investigate why Forest

Park Community College denied her education. Further, she wants to know why Barnes Jewish

Hospital and St. Mary’s Hospital have given “false reports” regarding “microchips.”

        Plaintiff is seeking $15,000,000 in damages.

                                      Plaintiff’s Filing History

        Plaintiff has filed five previous cases that have been dismissed on preservice review in the

United States District Court for the Eastern District of Missouri: McMath v. Woodford et al., No.

4:15-cv-552-ERW (E.D. Mo. April 8, 2015) (lack of subject matter jurisdiction); McMath v.

Campbell, et al., No. 4:15-cv-853-AGF (E.D. Mo. June 9, 2015) (lack of subject matter

jurisdiction); McMath v. United States Immigration Department, et al., No. 4:15-cv-1860-JAR

(E.D. Mo. Dec. 18, 2015) (frivolity); McMath v. United States Immigration Department, et al.,

No. 4:17-cv-150-JAR (E.D. Mo. Feb. 13, 2017) (frivolity); and McMath v. Christian Jehovah’s

Witnesses, et al., No. 4:17-cv-2288-JAR (E.D. Mo. Sept. 8, 2017) (frivolity). As noted above, three

of plaintiff’s five cases have been dismissed on the basis that they contained claims that were

delusional and based entirely in fantasy. The three cases dismissed for frivolity also included either

“United States Immigration Department” or “United States Immigration” as a defendant, as in the

instant case.

                                              Discussion

        Plaintiff is a pro se litigant who has filed a civil action against defendants “United States

Immigration” and “United States Police Department.” For the reasons discussed below, this action

will be dismissed without prejudice on the basis of frivolity and for failure to state a claim.




                                                   4
   A. Frivolity

       Pursuant to 28 U.S.C. § 1915, a court may dismiss a complaint as frivolous if it lacks an

arguable basis in law or fact. See 28 U.S.C. § 1915(e)(2)(B)(i); and Martinez v. Turner, 977 F.2d

421, 423 (8th Cir. 1992). When dealing with factual frivolity, courts are given “the unusual power

to pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). Such a dismissal

encompasses allegations that are fanciful, fantastic, and delusional. Denton v. Hernandez, 504 U.S.

25, 32 (1992). “[A] finding of factual frivolousness is appropriate when the facts alleged rise to

the level of the irrational or the wholly incredible, whether or not there are judicially noticeable

facts available to contradict them.” Id.

       As shown above, plaintiff’s complaint contains very few factual allegations. The best the

Court can tell, plaintiff is complaining about the “United States flying over [her] house,” receiving

electric shocks in her bedroom, and receiving “false reports” regarding the “microchips” in her

body. These claims are irrational, wholly incredible, and have no basis in law or fact. Therefore,

this action must be dismissed as frivolous. See Sikora v. Houston, 162 F.3d 1165, 1998 WL

390444, at *1 (8th Cir. 1998) (unpublished opinion) (affirming district court dismissal of complaint

as “delusional and therefore frivolous” where plaintiff alleged the “use of electro staticmagnetic

pressure field devices that surround his body in pressure fields of varying degrees and frequencies”

and that “caused him to suffer various physical problems”).

   B. Failure to State a Claim

       Aside from being frivolous, plaintiff’s complaint also fails to state a claim. As noted above,

to avoid dismissal, plaintiff must state “a plausible claim for relief.” Ashcroft, 556 U.S. at 679. “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw



                                                  5
the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. Plaintiff

has not done this. The complaint contains no factual content creating a reasonable inference that

defendants are liable for misconduct. Indeed, plaintiff has not presented any factual allegations

against “United States Immigration” or “United States Police Department” whatsoever. Despite

being named as defendants in the case caption, neither are mentioned in the body of the complaint.

Therefore, plaintiff’s complaint must be dismissed for failure to state a claim.

   C. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this action is being dismissed on the basis of frivolity and for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as

frivolous and for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 19th day of March, 2020.



                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE

                                                   6
